Name: Commission Regulation (EEC) No 2118/78 of 7 September 1978 on the definition of the actual formation and administrative costs of fruit and vegetable producers' organizations
 Type: Regulation
 Subject Matter: plant product;  business organisation;  accounting;  agricultural structures and production;  economic policy
 Date Published: nan

 8 . 9 . 78 Official Journal of the European Communities No L 246/ 11 COMMISSION REGULATION (EEC) No 2118/78 of 7 September 1978 on the definition of the actual formation and administrative costs of fruit and vegetable producers' organizations (b) expenditure incurred in checking compliance with the rules referred to in Article 13 of Regulation (EEC) No 1035/72 ; (c) expenditure on administrative staff (wages and salaries, training expenses, social security charges and mission expenses), together with fees for tech ­ nical services and advice ; (d) expenditure on correspondence and telecommuni ­ cations ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 766/78 (2 ), and in particular Article 14 (4) thereof, Whereas Article 14 ( la) of Regulation (EEC) No 1035/72 provides that, for a limited period, Member States may grant aid to fruit and vegetable producers' organizations which are established after 1 October 1977, in respect of the five years following the date on which they are established , to encourage their forma ­ tion and to facilitate their operation ; whereas the amount of such aid may not exceed the actual forma ­ tion and administrative costs of the organization concerned ; whereas, in order to ensure that this system is correctly applied, these costs should be speci ­ fied ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 1 . The actual formation and administrative costs within the meaning of Article 14 ( la) of Regulation (EEC) No 1035/72 shall be as follows : (a) expenditure incurred in connection with the preparatory work towards setting up the producers' organization , and in connection with the drawing-up of its constitutional instrument, or with amendment of that instrument in accordance with the conditions laid down in Article 13 of Regulation (EEC) No 1035/72 ; (e) expenditure on office stationery and depreciation of office equipment ; ( f) expenditure on the means at the disposal of the organizations for transport of administrative staff ; (g) expenditure on rent, or, in the case of purchase, expenditure on interest actually paid, as well as other expenditure and charges arising from occupa ­ tion of the accommodation serving the administra ­ tive operations of the producers' organization ; (h) expenditure on insurance relating to administra ­ tive staff transport, administrative buildings and their equipment. 2 . The producers' organization shall be allowed to spread administrative expenses over the five years for which aid is granted . 3 . The expenditure referred to in points (c) to (h) shall be taken into account for the purpose of calcu ­ lating aid only to the extent considered appropriate by the competent authorities of the Member State, having regard to the tasks of the organization in question as laid down in Article 13 of Regulation (EEC) No 1035/72. ¢ Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 October 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 September 1978 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 118 , 20 . 5 . 1972, p . 1 . (2 ) OJ' No L 204, 28 . 7 . 1978 , p . 12.